             Case 2:18-cr-00164-MCE Document 357 Filed 06/14/21 Page 1 of 7


1    THE LAW OFFICE OF TASHA PARIS CHALFANT, SBN 207055
     Attorney at Law
2
     5701 Lonetree Blvd., Suite 312
3    Rocklin, California 95765
     Phone: 916-444-6100
4    Fax: 916-930-6093
     E-mail: tashachalfant@gmail.com
5

6    Attorney for Defendant
     GEORGINA CARRILLO AYALA
7

8                                UNITED STATES DISTRICT COURT
9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11

12   UNITED STATES OF AMERICA,                        Case No.: 2:18-cr-0164 MCE

13                  Plaintiff,

14   vs.                                              STIPULATION REGARDING USE OF
                                                      VIDEOCONFERENCING DURING PLEA
15
     GEORGINA CARRILLO AYALA,                         HEARING; ORDER
16                                                    Date:       June 10, 2021
                    Defendant.
17                                                    Time:       10:00 a.m.
                                                      Court:      Hon. Morrison C. England, Jr.
18

19

20

21          Defendant Georgina Carrillo Ayala intends to plead guilty to a single count from the
22   Indictment charging her with Count Two, a violation of 21 U.S.C. § 841(a)(1), distribution of at
23
     least 50 grams of methamphetamine (actual). Her change of plea will occur pursuant to the
24
     terms of a written plea agreement.
25

26          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic

27   Security Act (“CARES Act”). The CARES Act empowered the Judicial Conference of the
28   ORDER RE USE OF VIDEOCONFERENCING
     DURING CHANGE OF PLEA HEARING
              Case 2:18-cr-00164-MCE Document 357 Filed 06/14/21 Page 2 of 7


1    United States and Chief District Judges to authorize plea and sentencing hearings by video or
2
     telephone conference 1) when such hearings “cannot be conducted in person without seriously
3
     jeopardizing public health and safety;” and 2) “the district judge in a particular case finds for
4
     specific reasons that the plea or sentencing in that case cannot be further delayed without serious
5

6    harm to the interests of justice.” Id., Pub.L. 116-23 § 15002(b)(2).

7           On March 29, 2020, the Judicial Conference of the United States made the findings
8
     required by the CARES Act, concluding that “emergency conditions due to the national
9
     emergency declared by the President under the National Emergencies Act (50 U.S.C. § 1601, et
10
     seq.) with respect to the Coronavirus Disease 2019 (COVID-19) have materially affected and
11

12   will materially affect the functioning of the federal courts generally:

13          On March 30, 2020, the Chief Judge of this District, per General Order 614, also made
14
     the findings required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of
15
     Criminal Procedure and felony sentencings under Rule 32 of the Federal Rules of Criminal
16
     Procedure cannot be conducted in person without seriously jeopardizing public health and
17

18   safety.” The Chief Judge has periodically renewed this finding in General Orders 620, 624, and

19   628. General Order 630, issued on April 2, 2021, extended the finding and authorization for
20
     videoconferencing appearances for up to an additional 90-days from the date of issuance – or
21
     until approximately July 1, 2021. Accordingly, the findings of the Judicial Conference and
22
     General Orders 614 and 630 establish that plea and sentencing hearings cannot safely take place
23

24   in person.

25          In order to authorize plea hearings by remote means, however, the CARES Act, as
26
     implemented by General Order 614 and 630 – also required district courts in individual cases to
27
     “find, for specific reasons, that felony pleas or sentencings in those cases cannot be further
28   ORDER RE USE OF VIDEOCONFERENCING
     DURING CHANGE OF PLEA HEARING
                Case 2:18-cr-00164-MCE Document 357 Filed 06/14/21 Page 3 of 7


1    delayed without serious harm to the interests of justice.” General Orders 614 and 630 further
2
     require that the defendant consent to remote proceedings. Finally, the remote proceeding must
3
     be conducted by videoconference unless “videoconferencing is not reasonably available.” In
4
     such cases, district courts may conduct hearings by teleconference.
5

6           The parties hereby stipulate and agree that each of the requirements of the CARES Act

7    and General Orders 614 and 630 have been satisfied in this case. They request the Court enter an
8
     order making the specific findings required by the CARES Act and General Orders 614 and 630.
9
     Specifically, for the reasons set forth below, the parties agree that:
10
        1. The plea hearing in this case cannot be further delayed without serious harm to the
11

12          interest of justice, given the public health restrictions on physical contact and court

13          closures existing in the Eastern District of California and the need in this case, which was
14
            indicted in 2018, to proceed in a timely manner;
15
        2. The defendant waives her physical presence at the hearing and consents to remote
16
            hearing by videoconference and counsel joins in that waiver.
17

18                                             STIPULATION

19          Plaintiff United States of America, by and through its counsel of record, and Defendant
20
     GEORGINA CARRILLO AYALA, by and through her counsel of record, hereby stipulate as
21
     follows:
22
        1. California Governor Gavin Newsom declared a Proclamation of a State of Emergency to
23

24          exist in California on March 4, 2020.

25      2. On March 13, 2020, President Donald J. Trump issued a proclamation declaring a
26
            National Emergency in response to the COVID-19 pandemic.
27
        3. The Centers for Disease Control and Prevention (CDC) and other public health
28   ORDER RE USE OF VIDEOCONFERENCING
     DURING CHANGE OF PLEA HEARING
             Case 2:18-cr-00164-MCE Document 357 Filed 06/14/21 Page 4 of 7


1          authorities, in their continuing guidance for slowing the spread of COVID-19, have
2
           suggested that the public avoid social gatherings in groups of more than 10 people and
3
           practice social distancing (within about six feet) between individuals.
4
        4. These social distancing guidelines – which are essential to combatting the virus – are
5

6          generally not compatible with holding in-person court hearings.

7       5. On March 17, 2020, this Court issued General Order 611, noting the emergency
8
           declarations of the President and Governor of California, the CDC guidance, and
9
           indicating that public health authorities within the Eastern District had taken measures to
10
           limit the size of gatherings and to practice social distancing. The Order suspended all
11

12         jury trials in the Eastern District of California scheduled to commence before May 1,

13         2020.
14
        6. On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses
15
           in the Eastern District of California to the public. It further assigned district court judges
16
           to continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial
17

18         Act. General Order 612 incorporated General Order 611’s findings regarding the health

19         dangers posed by the pandemic.
20
        7. On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial
21
           emergency in this District pursuant to 18 U.S.C. § 2174(d), based on the District’s
22
           “critically low resources across its heavy caseload.” The report accompanying the
23

24         Judicial Council’s declaration analyzed the public safety dangers associated with the

25         COVID-19 pandemic and examined how the District’s caseload (the District currently
26
           ranks first in the Ninth Circuit and eight nationally in weighted findings) and its shortage
27
           of judicial resources (the District is currently authorized only six district judges; two of
28   ORDER RE USE OF VIDEOCONFERENCING
     DURING CHANGE OF PLEA HEARING
             Case 2:18-cr-00164-MCE Document 357 Filed 06/14/21 Page 5 of 7


1          those positions are currently vacant and one is without a nomination). The report further
2
           explained that a backlog of cases exists that “can only start to be alleviated” when the
3
           CDC lifts its guidance regarding gatherings of individuals.
4
        8. On April 17, 2020, General Order 617 issued, continuing court closures through June 1,
5

6          2020 and authorizing further continuances of hearings and exclusions under the Speedy

7          Trial Act. These findings have been periodically extended by General Orders 618, 620,
8
           624, 628, and 630.
9
        9. Given these facts, it is essential that Judges in this District resolve as many matters as
10
           possible via videoconference and teleconference during the COVID-19 pandemic. By
11

12         holding these hearings now, this District will be in a better position to work through the

13         backlog of criminal and civil matters once in-person hearings resume.
14
        10. The plea hearing in this case accordingly cannot be further delayed without serious harm
15
           to the interests of justice. If the Court were to delay this hearing until it can be held in-
16
           person, it would only add to the enormous backlog of criminal and civil matters facing
17

18         this Court, and every Judge in this District, when normal operations resume.

19      11. Under CARES Act § 15002(b), Defendant GEORGINA CARRILLO AYALA consents
20
           to proceed with her change of plea hearing by video-teleconference. Counsel joins in this
21
           consent.
22
           Assistant U.S. Attorney James Conolly has reviewed this stipulation and authorized (via
23

24         email) Tasha Paris Chalfant to sign it on his behalf.

25         IT IS SO STIPULATED.
26
     DATED: June 8, 2021                                   PHILLIP A. TALBERT
27                                                         Acting United States Attorney

28   ORDER RE USE OF VIDEOCONFERENCING
     DURING CHANGE OF PLEA HEARING
            Case 2:18-cr-00164-MCE Document 357 Filed 06/14/21 Page 6 of 7


1                                            By    /s/ Tasha Paris Chalfant for
                                                   JAMES CONOLLY
2
                                                   Assistant United States Attorney
3
     DATED: June 8, 2021
4                                            By    /s/ Tasha Paris Chalfant
                                                   TASHA PARIS CHALFANT
5
                                                   Attorney for Defendant
6                                                  GEORGINA CARRILLO AYALA

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER RE USE OF VIDEOCONFERENCING
     DURING CHANGE OF PLEA HEARING
             Case 2:18-cr-00164-MCE Document 357 Filed 06/14/21 Page 7 of 7


1                                               ORDER
2
           1. The Court adopts the findings and stipulations above.
3
           2. Further, the Court specifically finds that:
4
               a) The plea hearing in this case cannot be further delayed without serious harm to
5

6                 the interests of justice.

7              b) The defendant has waived her physical presence at the hearing and consents to
8
                  remote hearing by videoconference; and
9
           3. Therefore, based on the findings above, and under the Court’s authority under §
10
               15002(b) of the CARES Act and General Orders 614 and 630, the plea hearing in this
11

12             case will be conducted by videoconference.

13         IT IS SO ORDERED.
14
     Dated: June 14, 2021
15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER RE USE OF VIDEOCONFERENCING
     DURING CHANGE OF PLEA HEARING
